DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 8, 9 recites the limitation " the second macroblock ".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6, 7, 10, 17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20110080947 A1 Chen; Ying et al. (hereafter Chen), further in view of US 20080089426 A1 Wang.
Regarding claim 1, Chen discloses A video encoder (i.e.Fig.1) comprising: a memory configured to store an encoded first set of data that corresponds to a first macroblock of a video frame (i.e.Fig.5, [24], [50], wherein the MB group0 of raw image stored in an external, off-chip memory is the first set of data, because the frame is divided as plurality MB groups, each MB group is a claimed MB); an entropy encoder coupled to the memory (i.e.[03], wherein the external memory is connected to the encoder so the encoder can fetch data from); and a buffer coupled to the entropy encoder (i.e.[25], wherein the on-chip memory/storage is the buffer); encode a second macroblock using the selected subset of the first set of data (i.e.Fig.5, [31], [49]-[50], wherein on-chip memory is the read buffer, and one row of decompressed/decoded MBs in on-chip memory is the subset of multiple rows of MBs in off-chip memory; and the subset data is reference to the motion estimation/compensation of encoding subsequent frame).
Chen fails to disclose the entropy encoder is configured to: read a selected subset of the first set of data from non-contiguous storage locations of the memory, the subset including part but not all of the first set of data; cause the selected subset to be stored in the buffer.
However, Wang teaches wherein the entropy encoder (i.e.[53]) is configured to: read a selected subset of the first set of data from non-contiguous storage locations of the memory (i.e.Fig.7, [43], [63], [74], wherein an external memory stores plurality of clusters, each comprising multiple MBs, one of the cluster is the first set of data, the memory is a non-continuous random access memory, and a determined macroblock of a frame as the claimed subset of the frame is read out with at address each time), the subset including part but not all of the first set of data (i.e.[42], wherein the MB is a portion of a frame under processing); cause 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the video encoder disclosed by Chen to include the teaching in the same field of endeavor of Wang, in order to improve the efficiency of memory in encoding/decoding, as identified by Wang (i.e. [85]).
Regarding claims 4, 10, Chen teaches The video encoder of claim 1, wherein the first set of data is stored in contiguous storage locations in the memory (i.e.Fig.5, [50]).
Regarding claim 6, Wang teaches The video encoder of claim 1, wherein the first and second macroblocks each have a size of 16.times.16 pixels (i.e.[08]).
Regarding claim 7, see the rejection for claim 1, Chen also discloses an encoder coupled to the memory by a memory interface (i.e.[94]).
Regarding claim 17, Chen discloses The video encoder of claim 1 further comprising a direct memory access engine coupled between the memory and the entropy encoder and configured to: retrieve the stored selected subset of the first set of data from the buffer; and cause the retrieved selected subset of the first set of data to be stored in the memory (i.e.col.19 lines 27-40).
Claims 2, 5, 8, 12, 14, 15, 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, in view of Wang, and further in view of US 8416850 B2 Chono.
Regarding claims 2, 8, Chono teaches The video encoder of claim 1, wherein the second macroblock is another macroblock in the video frame (i.e.col.2 lines 35-37, wherein a MB is the second MB to be decoded in the same frame).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made having all the references Chen, Wang and Chono before him/her, 
Regarding claims 5, 12, Chono teaches The video encoder of claim 1, wherein the entropy encoder is further configured to cause the selected subset of the first set of data to be stored in contiguous storage locations in the buffer (i.e.col.6 lines 38-46).
Regarding claim 14, Chono teaches The video encoder of claim 1, wherein the selected subset of the first data comprises first data representing a motion vector of the first macroblock and the second property is second data representing other than a motion vector of the first macroblock (i.e.col.2 lines 53-55, col.3 lines 6-8).
Regarding claim 15, Chen discloses The video encoder of claim 14, wherein the selected subset of the first set of data comprises data is one of luma and chroma information of the first macroblock (i.e.[49]).
Regarding claim 18, Chono teaches The video encoder of claim 17, wherein the direct memory access engine is configured to cause the retrieved selected subset of the first set of data to be stored to in contiguous storage locations in the memory (i.e.col.2 lines 5-13).
Claims 3, 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, in view of Wang, and further in view of and further in view of US 20090034617 A1 Tanaka.
Regarding claims 3, 9, Tanaka teaches The video encoder of claim 1, wherein the first macroblock is one of: a left macroblock with respect to the second macroblock; an upper-left macroblock with respect to the second macroblock; an upper macroblock with respect to the 
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made having all the references Chen, Wang and Tanaka before him/her, to modify the video encoder disclosed by Chen to include the teaching in the same field of endeavor of Wang and Tanaka, in order to improve the efficiency of memory in encoding/decoding, as identified by Wang (i.e. [85]), and provide a method of predictive encoding accurately and to achieve efficient compression encoding, as identified by Tanaka (i.e.[ 11]).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, in view of Wang, and further in view of US 6072830 A Proctor; John J. et al. (hereafter Proctor).
Regarding claim 13, Proctor teaches The electronic system of claim 10, wherein the memory interface is a direct memory access (DMA) interface and is configured to transfer the second set of data from the buffer to the memory (i.e.col.18 lines 15-17).
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made having all the references Chen, Wang and Proctor before him/her, to modify the video encoder disclosed by Chen to include the teaching in the same field of endeavor of Wang and Proctor, in order to improve the efficiency of memory in encoding/decoding, as identified by Wang (i.e. [85]), and reduce of the number of bits used to encode an image and improve image quality, as identified by Proctor (i.e.col.2 lines 56-63).






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY Y. LI whose telephone number is (571)270-3671. The examiner can normally be reached Monday ~ Friday (8:30 AM- 4:30 PM) EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY Y. LI/Primary Examiner, Art Unit 2487